Motion to dismiss appeal granted unless the appellant procures the original record on appeal and typewritten or mimeographed appellant’s points to be served and filed on or before August 11, 1959, with notice of argument for the September 1959 Term of this court, said appeal to be argued or submitted when reached. The printing of the record on appeal and appellant’s points is dispensed with and the appeal is permitted to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of Bronx County and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court. Concur — Breitel, J. P., Babin, Valente, Stevens and Bergan, JJ.